DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  
Re. claim 18: “and t second spring” found in line 3 should be changed to - -and the second spring- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Re. claim 6: the limitations of “operate in a range of 50 to 70 grams” is indefinite. It is unclear if this should mean 50 to 70 grams of mass, or of force. If it should mean 50 to 70 grams of force, upon which other component should the force act?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-11, and 14-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by North et al. (US 2019/0317572 A1).

Re. claims 1, 10, and 17: North discloses an electronic device, comprising:
a first chassis (12) including a processor, memory, (22, 24, 26, 28, 30) and having a first slit aperture (opening housing 178); (see fig. 1, 2, 32, 33; para. 0066-0068, 0106-0109)
a second chassis (14) coupled to the first chassis, the second chassis having a touchscreen and a second slit aperture at an end near to the first slit aperture of the first chassis; (see fig. 32, 33; para. 0009, 0106-0109)
a flexible heat spreader (178) that extends from the first chassis, through the first slit aperture and the second slit aperture, and to the second chassis; and (see fig. 32, 33; para. 0106-0109)
biasing means (180) to bias the flexible heat spreader to extend and retract responsive to an angle of rotation between the first and second chassis, wherein the biasing means extends and retracts a length of the flexible heat spreader as the second chassis is rotated relative to the first chassis. (see fig. 32-35; para. 0106-0110)

Re. claims 2 and 14: North discloses wherein the flexible heat (178) spreader is a flexible graphite sheet. (see para. 0104-0106)

Re. claims 3, 11, 19: North discloses wherein the biasing means includes a conical metal spring (torsion spring, wave spring) in each of the first chassis and the second chassis. (see para. 0101, 0111)

Re. claim 7: North discloses wherein the second chassis (14) has substantially less operational circuitry than the first chassis (12) whereby the operational circuitry of the second chassis generates substantially less heat than the operational circuitry of the first chassis. (see fig. 1; para. 0066-0068)

Re. claim 8: North discloses wherein the flexible heat spreader (178) has a thickness of between approximately 50 microns and approximately 100 microns. (see para. 0098)

Re. claim 9: North discloses wherein the flexible heat spreader (40) includes a metal alloy. (see fig. 22-25; para. 0097-0100)

Re. claim 15: North discloses, wherein the biasing means increases or decreases a height of a fold of the flexible heat spreader to extend and retract the flexible heat spreader responsive to an angle of rotation between the first chassis and the second chassis. (see fig. 32, 33; para. 0106-0108)

Re. claim 16: North discloses, wherein the flexible heat spreader (178) passes over the biasing means (180). (see fig. 32, 33; para. 0106-0108)

Re. claim 18: North discloses wherein the biasing means includes a first spring in the first chassis and a second spring in the second chassis, the first spring and the second spring disposed to bias the flexible graphite heat spreader in a common direction when the first chassis and the second chassis are at a 180° angle of rotation with respect to one another. (see fig. 32, 33; para. 0106-0108)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over North et al. 

Re. claim 6: North discloses:
Wherein the spring biasing means are configured to exert a spring compression force. (see para. 0111)
North fails to specifically disclose:
wherein the biasing means are configured to operate in a range of 50 to 70 grams.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the biasing means configured to exert a force in the range of 50 to 70 grams, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955). One of ordinary skill would have been motivated to do this in order to find the proper biasing force to keep the heat spreader held within the housing but without subjecting the heat spreader to excess force which could stretch or tear the heat spreader layer.

Allowable Subject Matter
Claims 4, 5, 12, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. claims 4 and 12: the limitations of “wherein the biasing means includes a plastic spring” in combination with the remaining limitations in the claim cannot be found in the prior art. One of ordinary skill would not have been motivated to make the biasing means out of a plastic spring instead of the traditional spring steel for instance. The plastic spring would not be as resilient and would have likely failed sooner than a metal spring.

Re. claims 12, 13, and 20: the limitations of “wherein the biasing means comprise a compressible pad in each of the first chassis and the second chassis” in combination with the remaining limitations in the claim cannot be found in the prior art. A compressible pad is not known in the art for this use and one of ordinary skill in the art would not have been motivated to include a pad because it would have increased the contact area between the heat spreader and biasing means to possibly increase friction and wear on the heat spreader.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6-10, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,231,757. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Qiu et al. (US 2018/0092253 A1) discloses a flexible heat spreader in a laptop computer between the two housing portions. MacDonald et al. (US 2014/0009888 A1) discloses a hinge heat spreader between two housings of a laptop computer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



October 21, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835